Fourth Court of Appeals
                                San Antonio, Texas
                                      March 25, 2020

                                   No. 04-20-00035-CV

                   Carol OCHSE and William W. Ochse, III, individually
                and as trustee of the William W. Ochse III Family 2008 Trust,
                                           Appellants

                                             v.

                               Cynthia Cadwallader OCHSE,
                                         Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-00062
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to April 10, 2020.

      It is so ORDERED on March 25, 2020.


                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court